COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00406-CV


EUGENE WATTS                                                        APPELLANT

                                        V.

FRANCIS SAURI NATHAN                                                  APPELLEE


                                     ----------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY
                    TRIAL COURT NO. 2013-006725-2

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      On April 30, 2012, pro se appellant Eugene Watts sued appellee Francis

Sauri Nathan in small claims court for theft of property. Nathan counterclaimed

for trespass and prevailed.2 Watts appealed to the county court at law for a trial


      1
       See Tex. R. App. P. 47.4.
      2
      Nathan added Watts’s cohort Sean Miguel Mathis as a third-party
defendant in small claims court, and the trial court’s judgment was issued against
both Watts and Mathis, jointly and severally. Although Watts purports to have
de novo. On November 17, 2014, the county court at law found for Nathan,

awarding him judgment for $5,423.29, pre- and post-judgment interest, and

$4,198.95 in attorney’s fees, with a take-nothing judgment as to Watts.          On

December 17, 2014, Watts filed his notice of appeal to this court.

      On February 4, 2015, we sent a letter to Watts stating that the court

reporter had informed us that payment arrangements and designation had not

been made. See Tex. R. App. P. 34.6(b)(1), 35.3(b)(2), (3). In the letter we

warned Watts that he needed to make payment arrangements, make a

designation, and provide this court with proof of payment and designation by

February 17, 2015, or we would only consider and decide his appellate issues

that did not require a reporter’s record for a decision.      See Tex. R. App. P.

37.3(c).   Watts did not request a reporter’s record or make any payment

arrangements for it before he filed his brief on June 2, 2015. On June 3, 2015,

Watts filed a “Motion to Extend Time to Provide Court Reporter’s Record,” which

this court denied. See id.

filed his appellate brief on behalf of both himself and Mathis, Mathis did not file a
notice of appeal, and—with certain exceptions not applicable here—a pro se
party cannot represent another party. See Tex. R. Civ. P. 7; see generally
Kunstoplast of Am., Inc. v. Formosa Plastics Corp., USA, 937 S.W.2d 455, 456
(Tex. 1996) (stating that generally an individual must appear either in person or
by an attorney although a nonlawyer is not precluded from performing the
specific ministerial task of depositing cash with a clerk in lieu of a cost bond);
LaBeau v. GE Capital Retail Bank, No. 02-12-00284-CV, 2013 WL 2339781, at
*1–2 (Tex. App.—Fort Worth May 30, 2013, no pet.) (mem. op.) (holding trial
court did not abuse its discretion by denying unverified motion for continuance
filed for appellant by his nonlawyer wife on his behalf). Mathis is not a party to
the appeal.

                                         2
      Watts never designated the portions of the trial to be included in a

reporter’s record, made no arrangements to pay for a reporter’s record, and did

not raise indigency as a basis for a free reporter’s record.3 See Tex. R. App. P.

20.1, 34.6(b), 35.3(b)(2), (3). Further, this was a bench trial, and Watts did not

request findings of fact or conclusions of law, nor were any filed.4 All five of

Watts’s issues require a reporter’s record in order for this court to review them.5



      3
       Watts indicated on his docketing statement in this court that he had not
filed an affidavit of indigency in the trial court, he never filed an affidavit of
indigency in this court, and he requested and paid for the clerk’s record.
Although the trial and appellate courts are jointly responsible for ensuring that the
appellate record is filed, see Tex. R. App. P. 35.3(c), the appellant is still
responsible for requesting and arranging to pay for the reporter’s record. Tex. R.
App. P. 34.6(b), 35.3(b); Carter v. Carter, 225 S.W.3d 649, 651 (Tex. App.—
El Paso 2006, no pet.) (stating that duty to prepare reporter’s record does not
arise until appellant has properly requested and arranged to pay for record).
      4
         In a trial to the court in which no findings of fact or conclusions of law are
filed, the trial court’s judgment implies all findings of fact necessary to support it.
Rosemond v. Al-Lahiq, 331 S.W.3d 764, 766–67 (Tex. 2011); Wood v. Tex. Dep’t
of Pub. Safety, 331 S.W.3d 78, 79 (Tex. App.—Fort Worth 2010, no pet.). And
when a reporter’s record is not requested, we “imply all relevant facts necessary
to support the judgment that are supported by evidence.” Moncrief Oil Int’l Inc. v.
OAO Gazprom, 414 S.W.3d 142, 150 (Tex. 2013); see also Bryant v. United
Shortline Inc. Assurance Servs., N.A., 972 S.W.2d 26, 31 (Tex. 1998). We
indulge every presumption in favor of the trial court’s judgment. Wood, 331
S.W.3d at 79–80.
      5
        Watts complains that the trial court erred by excluding evidence, but
without a reporter’s record, there is no way for this court to determine what was
excluded, whether it was done improperly, and whether Watts preserved this
complaint for our review. See Tex. R. App. P. 33.1, 33.2. He also contends that
there is factually insufficient evidence to support the judgment, but we have no
ability to review the evidence to determine its sufficiency without a reporter’s
record. Likewise, his complaints that the judgment was unfair, that perjury was
committed, and that the judgment was “too complicated and made hastily” also
                                          3
Because Watts has presented this court with nothing to review, we overrule his

five issues and affirm the trial court’s judgment.




                                                     /s/ Bonnie Sudderth
                                                     BONNIE SUDDERTH
                                                     JUSTICE

PANEL: GARDNER, MEIER, and SUDDERTH, JJ.

DELIVERED: September 17, 2015




require a reporter’s record to establish a basis for reversible error. See Tex. R.
App. P. 44.1.

                                          4